Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are currently pending in the present application, with claim 1 being independent. Claims 1, 6, 8-10, 14, and 17-21 have been amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 July 2021 and 29 September 2021 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 9, filed 16 December 2021, with respect to objection to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 9, filed 16 December 2021, with respect to objection to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Note: With respect to the last limitation of claim 1, the examiner is interpreting “wherein spatial information describing the plurality of original spatial locations in the 3D original image space at which the plurality of visual object is located” as “wherein spatial information describing the plurality of original spatial locations in the 3D original image space at which the plurality of visual objects are located”. (see examiner amendment below)
Applicant’s arguments, see pages 9-10, filed 16 December 2021, with respect to the35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-21, along with accompanying amendments received on the same date, have been fully considered and are 
Claim Interpretation
A proper subset is being interpreted along the lines of the definition for a proper subset in mathematics, that B is a proper subset of A when all elements of B are contained with A, but A contains at least one element that is not in B. For example, given A = {1, 2, 3}, then a non-exhaustive list of example proper subsets of A include B={2,3}, B={1,2}, and B={3}.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A method comprising:
receiving a multi-layer multi-view video signal comprising one or more single-layer cinema images in a cinema image layer and one or more single-layer device images in one or more device image layers, the single-layer cinema images in the cinema image layer and the single-layer device images in the one or more device image layers being previously derived from one or more multi-view unlayered images;
retrieving, from the cinema image layer of the multi-layer multi-view video signal, the one or more single-layer cinema images, the one or more single-layer cinema images depicting a first proper subset of one or more visual objects in a plurality of visual objects as originally depicted by the one or more multi-view unlayered images;

causing the one or more single-layer cinema images, which depict the first proper subset of visual objects, to be rendered and displayed to a viewer on a cinema display in a 3D space;
causing the one or more single-layer device images, which depict the one or more second proper subsets of visual objects, to be rendered and displayed to the viewer on a device display in the 3D space concurrently with the one or more single-layer cinema images rendered and displayed to the viewer on the cinema display in the 3D space;
wherein the first proper subset of visual objects includes at least one visual object that has a portion excluded from all of the one or more second proper subsets of visual objects; 
wherein the first proper subset of visual objects as rendered on the cinema display and the one or more second proper subsets of visual objects as rendered on the device display collectively depict the plurality of visual objects located at a plurality of spatial locations in a 3D image space, wherein the plurality of spatial locations matches a plurality of original spatial locations at which the plurality of visual objects is located in an original 3D image space as originally depicted by the one or more multi-view unlayered images;
wherein spatial information describing the plurality of original spatial locations in the original 3D image space at which the plurality of visual objects are 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonable suggest each and every limitation as claimed. For instance, with respect to claim 1, when considered as a whole with the remaining limitations the prior art of record does not teach or reasonably suggest at least “…causing the one or more single-layer cinema images, which depict the first proper subset of visual objects, to be rendered and displayed to a viewer on a cinema display in a 3D space; causing the one or more single-layer device images, which depict the one or more second proper subsets of visual objects, to be rendered and displayed to the viewer on a device display in the 3D space concurrently with the one or more single-layer cinema images rendered and displayed to the viewer on the cinema display in the 3D space; wherein the first proper subset of visual objects includes at least one visual object that has a portion excluded from all of the one or more second proper subsets of visual objects; wherein the first proper subset of visual objects as rendered on the cinema display and the one or more second proper subsets of visual objects as rendered on the device display collectively depict the plurality of visual objects located at a plurality of spatial locations in a 3D image space, wherein the plurality of spatial locations matches a plurality of original spatial locations at which the plurality of visual objects is located in an original 3D image space as originally depicted by the one or more multi-view unlayered images; wherein spatial information describing the plurality of original spatial locations in the original 3D image space at which the plurality of visual objects are .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613